Citation Nr: 0925045	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella status post partial lateral meniscectomy, left knee, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently rated 10 percent disabling effective 
February 18, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to 
December 1987.

This case initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the Veteran's claim for an increased rating for post-
operative residuals of partial lateral meniscectomy, rated 10 
percent.

In June 2007, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

In August 2007, the Board remanded the claim for additional 
development.

In its August 2007 decision, the Board also remanded an 
appeal for entitlement to restoration of a 30 percent rating 
for right knee strain, the rating having been reduced to 10 
percent in a November 2005 rating decision.  The remand was 
for issuance of a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board's 
remand instructions specifically advised the Veteran of the 
need to file a timely substantive appeal as to this issue.  
In a September 2008 SOC, the RO denied restoration of the 30 
percent rating.  In its September 2008 letter enclosing the 
SOC, the RO told the Veteran that he had to file a formal 
appeal with the RO within 60 days to complete his appeal on 
this issue, and enclosed a VA Form 9, Appeal to Board of 
Veterans Appeals.  There is no substantive appeal on this 
issue in the claims file, and it therefore appears that the 
Veteran has not perfected his appeal on the issue of 
restoration of the 30 percent rating for his right knee 
strain.  Therefore, although there was testimony as to this 
issue during the June 2007 videoconference hearing, this is 
not a situation where VA took actions that led the Veteran to 
believe an appeal was perfected; indeed, the Board and RO 
indicated that the appeal would not be perfected unless the 
Veteran filed a substantive appeal.  Cf. Percy v. Shinseki, 
No. 05-2961 (Vet. App. April 17, 2009) (VA waives timely 
filing of a substantive appeal by taking actions that lead 
the Veteran to believe that an appeal was perfected).  The 
issue of entitlement to restoration to of a 30 percent rating 
for right knee strain will therefore not be discussed herein.

In a September 2008 rating decision, the RO continued the 10 
percent rating for the Veteran's left knee disability, which 
it recharacterized as indicated on the title page, and 
granted a separate, 10 percent rating for instability of the 
left knee, effective February 18, 2005.  

In the same decision, the RO denied an increased rating for 
the Veteran's right knee disability, which it recharacterized 
as chondromalacia patella right knee, rated 10 percent, and 
granted a separate, 10 percent rating for instability of the 
right knee.  The Veteran has not filed a notice of 
disagreement as to the denial of an increased rating for his 
right knee disability, and therefore this issue is not before 
the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 
20.302(a).  

However, a veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, as the Veteran has not expressed satisfaction with 
the decision to grant a separate 10 percent rating for left 
knee instability, which increased the overall rating for 
disabilities relating to his left knee, the matters of an 
increased rating for the Veteran's left knee chondromalacia 
patella status post partial lateral meniscectomy and left 
knee instability remain on appeal to the Board.  Moreover, as 
the 10 percent rating for left knee instability was not made 
effective during the entire period on appeal, the Board will 
consider whether he is entitled to a compensable rating for 
left knee instability prior to February 18, 2005, and to a 
rating higher than 10 percent from that date.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding staged ratings 
are permissible in increased rating claims).

As a final preliminary matter, the Board notes that in a 
September 2007 letter, the Veteran's wife described his pain 
and limitations due to his knee disabilities and wrote, "I 
have witnessed him becoming depressed as direct result(s) of 
these limitations."  The Board interprets this statement as 
a claim for service connection for depression secondary to 
his service-connected bilateral knee disabilities, and refers 
this claim to the RO for appropriate development.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
("VA is obligated to determine all potential claims raised 
by the evidence") (citations omitted).


FINDING OF FACT

The Veteran's left knee disability has been manifested by 
evidence of chondromalacia patella with painful and 
noncompensable limitation of motion and slight instability, 
but has not caused compensable limitation of motion, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chondromalacia 
patella status post partial lateral meniscectomy, left knee, 
currently rated 10 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.27, 4.30, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5099-5024 (2008).

2.  The criteria have been met for a rating of 10 percent for 
left knee instability prior to February 18, 2005; the 
criteria for a rating higher than 10 percent for left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.27, 4.30, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The RO sent the Veteran a February 2003 letter regarding his 
claim for an increased rating for his left knee disability, 
but this letter did not explain how to establish entitlement 
to an increased rating.  The letter explained that the 
Veteran had to authorize the release of private medical 
records or get them himself and send them to VA, and that VA 
would assist in obtaining records from other federal 
agencies, thus satisfying the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The RO's October 2008 letter complied with the Vazquez-Flores 
notice requirements and the Dingess notice requirements as to 
disability ratings.

The October 2008 letter complied with the VCAA's notice 
requirements under Vazquez-Flores, such notice was provided 
after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in an 
March 209 supplemental SOC (SSOC).  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA and private 
treatment records..  In addition, the veteran was afforded 
multiple VA examinations as to the severity of his left knee 
disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for 
chondromalacia patella status post partial lateral 
meniscectomy, left knee and instability of the left knee are 
thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left knee chondromalacia patella status post 
partial lateral meniscectomy is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5099-5024.  This hyphenated 
diagnostic code including the "99" series indicates that 
the most analogous diagnostic code for the Veteran's current 
left knee disability is DC 5024, applicable to tenosyvitis.  
Tenosyvitis is rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  Degenerative arthritis is 
rated under DC 5003, which indicates that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by objectively confirmed limitation of motion 
objectively confirmed.  In the absence of limitation of 
motion, X-ray involvement of multiple major or minor joints 
warrants a 10 percent rating and a 20 percent rating with 
occasional incapacitating exacerbations.

The appropriate codes for the specific joint involved are DCs 
5260 and 5261, which provide for various ratings based 
limitation of flexion and extension of the knee.  Normal 
range of motion of the knee is to 0 degrees extension and to 
140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 
5260, a noncompensable rating will be assigned for limitation 
of flexion of the knee to 60 degrees; a 10 percent rating 
will be assigned for limitation of flexion of the knee to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the knee to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the knee to 15 
degrees.  Under DC 5261, extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited 
to 45 degrees warrants a 50 percent rating.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

On the June 2003 VA examination, range of motion of the left 
knee was 5 degrees extension to 120 degrees flexion.  On the 
February 2005 VA examination, range of motion was 0 degrees 
extension to 130 degrees flexion.  On the March 2006 VA 
examination, range of motion was 0 degrees extension to 125 
degrees flexion.  On the August 2008 VA examination, range of 
motion was 0 degrees extension to 120 degrees flexion.  Thus, 
there is evidence of some, noncompensable limitation of 
flexion (and during the early part of the appeal, extension).  
There is also evidence of swelling and painful motion, as 
indicated in the June 2003, February 2005, and August 2008 VA 
examination reports.  Consequently, the Veteran is entitled 
to a 10 percent rating under DC 5003 pursuant to DC 5099-
5024.  However, the Veteran is not entitled to a higher 
rating under DC 5003 because he does not have compensable 
limitation of motion under DCs 5260 or 5261.

While the June 2003 examination showed noncompensable 
limitation of extension and flexion separate 10 percent 
ratings are not warranted under DC 5003.  That code provides 
a single 10 percent rating for each specific major joint or 
group of minor joints affected by noncompensable limitation 
of motion.  While VA's General Counsel has held that separate 
rating are warranted for limitation of motion under DCs 5260 
and 5261, because those codes deal with separate plains of 
motion; the General Counsel did not hold that separate 
ratings could be provided for limitation of motion in the 
same joint under DC 5003.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

However, the February 2005 and March 2006 VA examination 
reports indicated that with repetitive use, the range of 
motion of the left knee was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The August 2008 VA 
examination report indicated that with repetitive use three 
times, the range of motion of the left knee was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The examiner did note that the Veteran frequently 
experienced flare-ups of the left knee disability with many 
daily activities, during which the pain was 10 on a scale of 
1 to 10, and wrote that, "The patient has an additional 30 
percent limitation of function of his daily activities during 
flare-ups of his left knee condition."  When the examiner 
was asked to clarify this statement, he wrote in November 
2008 that it would be difficult to indicate the extent of the 
additional loss of function to the left knee during flare-ups 
because the Veteran was not seen during flare-ups and, 
consequently, such information could not be given without 
resort to speculation.

Thus, while the Veteran has indicated that he experiences 
additional functional limitation of the left knee due to 
flare-ups, there was no evidence of additional functional 
limitation on examination, and no quantifiable amount of 
limitation that would indicate flexion limited to 30 degrees 
or extension limited to 15 degrees warranting the next 
highest, 20 percent rating under DCs 5260 and 5261.

As to instability, the Veteran was being rated 10 percent 
under DC 5257 for slight instability at the time he filed his 
claim for an increased rating for his left knee disability in 
May 2002.  At that time, he requested service connection for 
arthritis of the left knee, essentially requesting an 
increased rating for his left knee disability via a separate 
rating for arthritis in addition to instability.  Such 
separate ratings may be warranted based on X-ray findings and 
limitation of motion or X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 
23-97 (1997).  As noted, the RO granted the separate rating 
in its September 2008 rating decision, making the 
chondromalacia patella status post partial lateral 
meniscectomy, rated under DC 5099-5024, the disability for 
which the prior 10 percent rating was continued, and making 
the separate 10 percent rating for instability effective 
February 18, 2005, the date of a VA examination that showed 
instability of the left knee.  However, given that the 
Veteran was already receiving a 10 percent rating for his 
left knee disability under DC 5257 when he filed his claim 
for an increased rating for his left knee disability, the 
Board finds that the separate 10 percent rating for 
instability should be effective the date he filed his claim 
for an increased rating, May 17, 2002.  A rating higher than 
10 percent is not warranted for this disability, however, 
because there is no evidence of more than slight instability 
at any time during the appeal period.

On the February 2005 VA examination the Veteran complained of 
left knee pain, weakness, stiffness, swelling, locking, and 
giving out.  There was a positive drawer sign and positive 
McMurray tests, but a negative Lachman's test.  On the March 
2006 VA examination, there were no clinical signs of 
instability of the left knee.  On the August 2008 VA 
examination, drawer sign was negative, McMurray's sign was 
positive, and there was mild laxity.

Thus, the only characterization as to the severity of the 
Veteran's left knee instability was by the August 2008 VA 
examiner, who termed the Veteran's left knee laxity mild.  
Moreover, the other examiners either noted positive tests for 
McMurray's and drawer tests, which detect tears in the 
meniscus and cruciate ligaments, but negative Lachman's test, 
which examines the anterior cruciate ligament.  Given these 
mixed left knee ligament test results and the lack of any 
indication of more than mild laxity, the Board finds that a 
rating higher than 10 percent for slight subluxation or 
lateral instability of the left knee is not warranted during 
the appeal period.

There is also no basis for any higher rating under any other 
potentially applicable diagnostic code during the appeal 
period.  The range of motion figures reflect no ankylosis; 
therefore, a higher rating is not warranted under DC 5256.  
In addition,  June 2003, February 2005, and August 2007 X-
rays of the left knee were normal.  A July 2005 X-ray showed 
no evidence of fracture or dislocation, with no joint 
effusion, mild patellofemoral swelling, and minimal spurring 
in the medial compartment with well maintained joint spaces.  
A March 2006 MRI of the left knee showed advanced 
chondromalacia patella, intact medial menisci, and anterior 
and posterior cruciate ligaments, with a possible subtle tear 
of the posterior horn/body junction of the lateral meniscus, 
small osteophytes, edema, and no joint effusion.  Thus, there 
is no basis for a higher rating for dislocated semilunar 
cartilage or impairment of the tibia and fibula under DCs 
5258 and 5262.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's left knee disability are contemplated by the 
applicable rating criteria, and separate rating have been 
given based on the applicable of various diagnostic codes to 
the Veteran's left knee symptomatology.  Thus, consideration 
of whether the veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  The Board notes that the 
Veteran indicated on the August 2008 VA Examination that he 
has been employed as a mail carrier for twenty years and 
there is no evidence of post-service hospitalization for his 
left knee disability.  Therefore, referral for consideration 
of an extraschedular evaluation for any of the service-
connected disabilities addressed herein is not warranted.  38 
C.F.R. § 3.321(b)(1).

For the foregoing reasons, the claim for an increased rating 
for chondromalacia patella status post partial lateral 
meniscectomy, left knee must be denied.  The claim for an 
increased rating for instability of the left knee is granted 
to the extent that the a 10 percent rating, but no higher, is 
granted from the May 17, 2002 date of claim; otherwise, the 
claim is denied.  In reaching these conclusions, the Board 
has resolved reasonable doubt in favor of the Veteran in 
granting the 10 percent rating for instability prior to 
February 18, 2005; otherwise, as the preponderance of the 
evidence is against any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for chondromalacia patella 
status post partial lateral meniscectomy, left knee, 
currently rated 10 percent disabling, is denied.

Entitlement to a 10 percent rating for instability is granted 
effective the May 17, 2002 date of claim; otherwise, the 
claim for an increased rating for instability of the left 
knee is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


